Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 02/14/22 of claims 5, 11 and 17 have been canceled. Claims 1-4, 6-10, 12-16, and 18 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 9-10, filed on 02/14/2022, with respect to claims 1-4, 6-10, 12-16, and 18 have been fully considered and are persuasive.  The rejections of claims 1-4, 6-10, 12-16, and 18 have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-4, 6-10, 12-16, and 18 (renumbered 1-15) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to handling of data archiving events in a replication system. The closest prior art Palmer (U.S. PGPub 2016/0350357) and Pareek et al. (U.S. PGPub 2013/0318044) alone, or, in combination, fails to anticipate or render obvious the recited features of “…reconstruct the record based on the one or more key field values of the log entry; determine that the log entry includes the indicator of the delete operation; in response to the determination that the log entry includes the indicator of the delete operation, determine whether archived records are to be deleted in a target system associated with the subscriber; and if it is determined that archived records are to be deleted in the target system, transmit the reconstructed record and a deletion indicator to the subscriber” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1-4, 6-10, 12-16, and 18 (renumbered 1-15) are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1, 7 and 13 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 7 and 13 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153